DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                      HERMAN A. WALLACE,

                             Appellant,

                                 v.

                       STATE OF FLORIDA,

                             Appellee.


                          No. 2D21-1524



                        September 3, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pinellas County; Philip J. Federico, Judge.

Herman A. Wallace, pro se.

PER CURIAM.

     Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011);

Mungin v. State, 689 So. 2d 1026 (Fla. 1995); Wallace v. State, 304

So. 3d 330 (Fla. 2d DCA 2020) (table decision); Wallace v. State, 206

So. 3d 50 (Fla. 2d DCA 2015) (table decision); McDonald v. State,

133 So. 3d 530 (Fla. 2d DCA 2013); Wallace v. State, 36 So. 3d 673
(Fla. 2d DCA 2010) (table decision); Hughes v. State, 22 So. 3d 132

(Fla. 2d DCA 2009); Coughlin v. State, 932 So. 2d 1224 (Fla. 2d DCA

2006) (en banc); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA

2004); Brown v. State, 827 So. 2d 1054 (Fla. 2d DCA 2002).


BLACK, SLEET, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2